PER CURIAM
Petitioner challenges an order of the Workers’ Compensation Board affirming the referee’s holding that petitioner is responsible for claimant’s compensable back injury. Claimant sustained a low back strain and hamstring rupture in 1979 while working for Elmer’s Pancake House. He was relatively free of symptoms until June 28, 1984, when he was lifting tires at petitioner’s. He felt a pressure sensation in his lower back, which left him sore by the end of his shift. He exacerbated the condition a few days later while shoveling dirt in a non-employment situation. On de novo review we conclude that the referee was correct in the determination that claimant suffered a new injury on June 28 and that petitioner is responsible.
Petitioner also challenges the award of $100 to claimant’s attorney for “services on review” by the Board. Claimant concedes that, having filed no brief at the board level, no attorney fees should have been awarded.
Award of attorney fees for services on Board review is reversed; otherwise affirmed.